Miller, Judge,
concurring specially.
I join fully in the per curiam opinion and concur specially with respect to Division 1 because, as stated in Barton v. Marubeni America Corp., 204 Ga. App. 346, 347 (419 SE2d 342) (1992), loans where the principal amount is $250,000 or more are “outside the provisions of Georgia’s usury statute. See OCGA § 7-4-2 (a) (1) (B).”
Presiding Judge Pope’s special concurrence argues that we should overrule Barton. This argument is unpersuasive for four reasons. First, Barton was correct. The drafters of OCGA § 7-4-2 (a) (1) (B) in 1988 very carefully did not reference the existing usury statute (OCGA § 7-4-18, enacted initially in 1908) as an exception to the language that loans over $250,000 could specify whatever rate they wanted. Thus, they did not intend for the existing usury statute to apply, and to the extent the usury statute had applied to such large loans, it was implicitly repealed, despite the language contained in OCGA § 7-4-18 (c). This intent is plainly clear, for those same drafters in OCGA § 7-4-2 (a) (1) (A), which concerns smaller loans, expressly referenced OCGA § 7-4-18 as an exception to the language that such loans could specify any interest rate. If the drafters had intended for the usury statute to apply to the larger loans covered by subpart (B), then they would have used the same exception language that they were using in subpart (A).
The one later case cited by Presiding Judge Pope’s special concurrence as implying otherwise ignores Barton and does not address *390the meaning of the language of OCGA § 7-4-2 (a) (1) (B). See First Alliance Bank v. Westover, Inc., 222 Ga. App. 524 (474 SE2d 717) (1996). Eather, First Alliance simply assumes without discussion that the usury statute applies to the large loan at issue and then concludes that the loan was nevertheless not usurious. Since First Alliance makes no effort to overrule or even discuss Barton, and since First Alliance does not even find the loan usurious under the statute, First Alliance’s implied assumption that the usury statute applies to large loans is dicta, and Barton is still controlling precedent on its earlier express holding to the contrary that was essential to its conclusion.
Second, the apparent and logical policy behind the drafters making this distinction is that when this much money is involved, then both parties to the transaction can be presumed to be sophisticated entities with bargaining power that can negotiate whatever interest rate they want to and that the debtor is not an unsuspecting, powerless consumer that needs the protection of the usury law. Cf. Hooks v. Cobb Center &c., 241 Ga. App. 305, 308 (527 SE2d 566) (1999) (sophisticated businessman had less reason to complain about adequacy of consideration). The legislature obviously concluded that if an entity wants to borrow such a large amount of money, then it and the lender should work out the market value of interest, without the meddling interference of government regulation.
Third, reversing the case law that has been outstanding for eight years would be demoralizing to the lending industry, which has faithfully relied on this clear interpretation in making these large loans. Now suddenly, without any warning, Presiding Judge Pope’s special concurrence would have lenders blindsided by a reversal of a clearly understood interpretation, and the loans for millions of dollars they have lent using higher interest rates would now come into question. The Supreme Court of Georgia recently reiterated the need to adhere to precedent so as to promote the rule of law and its predictability.
The application of the doctrine of stare decisis is essential to the performance of a well-ordered system of jurisprudence. In most instances, it is of more practical utility to have the law settled and to let it remain so, than to open it up to new constructions, as the personnel of the court may change, even though grave doubt may arise as to the correctness of the interpretation originally given to it.
(Citations omitted.) Etkind v. Suarez, 271 Ga. 352, 357 (5) (519 SE2d 210) (1999).
Fourth, the doctrine of stare decisis applies even more strongly *391in matters of statutory construction.
Decided December 1, 2000
Reconsideration denied December 15, 2000
Smith, White, Sharma & Halpern, Larry J. White, Laurence H. Margolis, for appellant.
Schreeder, Wheeler & Flint, John A. Christy, Timothy C. Batten, for appellees.
David R. Wade, pro se.
“Even those who regard ‘stare decisis’ with something less than enthusiasm recognize that the principle has even greater weight where the precedent relates to interpretation of a statute.” A reinterpretation of a statute after the General Assembly’s implicit acceptance of the original interpretation would constitute a judicial usurpation of the legislative function.
(Citations omitted.) Etkind, supra, 271 Ga. at 358 (5).
The Georgia General Assembly has been aware of Barton’s interpretation of the statute for over eight years and has done nothing to amend the statute to overrule that interpretation. In fact, in 1997 the General Assembly amended subsection (c) of this Code section to address some errors and omissions, but did nothing to change the language of subsection (a) (1) (B). Ga. L. 1997, p. 143, § 7 (20). The General Assembly obviously agrees with the longstanding interpretation. “If this Court has been wrong from the beginning, on this subject, let the legislative power be invoked to prescribe a new rule for the future”; otherwise, we must adhere to the rule long applied by our courts and so well known to the legal profession. Etkind, supra, 271 Ga. at 358 (5).
For these four reasons I must concur specially separately as to Division 1.
I am authorized to state that Presiding Judge Andrews, Presiding Judge Smith, Judge Barnes, Judge Phipps and Judge Mikell join in this special concurrence.